           Case 3:20-cv-04238-WHO Document 13 Filed 08/12/20 Page 1 of 15



1    [Counsel listed on signature page]

2

3

4

5

6

7

8                                         UNITED STATES DISTRICT COURT
9                                     NORTHERN DISTRICT OF CALIFORNIA
10
      DOUGLAS J. REECE, et al.,                          Case No. 20-02345-WHO
11

12                          Plaintiffs,                  JOINT STIPULATION AND [PROPOSED] ORDER
      v.                                                 REGARDING PRODUCTION OF DOCUMENTS
13                                                       PREVIOUSLY PRODUCED TO THE FTC
      ALTRIA GROUP, INC., et al.,
14

15                          Defendants.                  Judge: Hon. William H. Orrick

16    This Document Relates to:
17
      Direct Purchaser Actions
18
      Douglas J. Reece v. Altria Group, INC. and JUUL
19    Labs Inc., Case No. 3:20-cv-02345
20
      Anthony Martinez v. Altria Group, INC. and
21    JUUL Labs Inc., Case No. 3:20-cv-02597
22
      Benjamin Deadwyler v. Altria Group, INC. and
23    JUUL Labs Inc., Case No. 3:20-cv-02729

24    Aaron Licari v. Altria Group, INC. and JUUL Labs
      Inc., Case No. 3:20-02778
25

26    Mallory Flannery v. Altria Group, INC. and JUUL
      Labs Inc., Case No. 3:20-cv-02891
27

28    Denise Redfield and Albert Riccelli v. Altria
      Group, INC. and JUUL Labs Inc., Case No. 3:20-
30
                                                         1
                  JOINT STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF DOCUMENTS
31
                            PREVIOUSLY PRODUCED TO THE FTC, CASE NO. 20-02345-WHO
               Case 3:20-cv-04238-WHO Document 13 Filed 08/12/20 Page 2 of 15



1        cv-03288

2        Noor-Baig, Inc. v. Altria Group, Inc. et al,
3        Case No. 3:20-cv-03867

4        Brent Jackson v. Altria Group, Inc. and JUUL
         Labs Inc., Case No. 3:20-04238
5

6        Indirect Purchaser Actions

7        Daraka Larimore, Adam Matschullat, and Keith
         May v. Altria Group, INC. and JUUL Labs Inc.,
8
         Case No. 3:20-cv-02999
9
         Kerry Walsh and Allison Harrod v. Altria Group,
10       Inc., and JUUL Labs Inc., Case No. 3:20-cv-
         03183
11

12       Indirect Reseller Actions

13       B&C Retail, Inc. v. Altria Group, Inc., et al., Case
         No. 3:20-cv-03868
14

15       Sofijon, Inc., et al. v. Altria Group, Inc., et al.,
         Case No. 3:20-cv-03861
16
         Somerset Party Store, Inc., et al. v. Altria Group,
17
         Inc., et al., Case No. 3:20-cv-04073
18
         Irwindale Fuel Station, Inc., v. Altria Group, Inc.,
19       et al., Case No. 3:20-cv-04736
20
                Plaintiffs in the above-captioned cases (collectively, the “Antitrust Plaintiffs”) and Defendants
21
     Altria Group, Inc. and Altria Enterprises LLC (“Altria”)1 jointly stipulate and agree, subject to the Court’s
22
     approval, that Altria shall produce certain documents previously produced to the Federal Trade
23
     Commission (“FTC”) pursuant to the conditions described in this stipulation:
24
     1
25           This Joint Stipulation includes fourteen of the eighteen known actions filed against Altria to
     date. Altria has not been served in Larimore, et al. v. Altria Grp., Inc., et al. (Case No. 3:20-cv-02999),
26   McGee, et al. v. Altria Grp., Inc., et al. (Case No. 3:20-cv-04413), and Irwindale Fuel Station, Inc. v.
27   Altria Grp., Inc, et al. (Case No. 3:20-cv-04736). In filing this Joint Stipulation, Altria preserves all
     objections to jurisdiction, venue, sufficiency of service of process in the cases in which it has not yet
28   been served, and the right to move to compel arbitration of claims subject to binding arbitration
     provisions.
30
                                                             2
                       JOINT STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF DOCUMENTS
31
                                 PREVIOUSLY PRODUCED TO THE FTC, CASE NO. 20-02345-WHO
           Case 3:20-cv-04238-WHO Document 13 Filed 08/12/20 Page 3 of 15



1           WHEREAS, during the Case Management Conference on June 19, 2020, the Court discussed

2    with the parties the Antitrust Plaintiffs’ request for copies of the documents that Altria had produced

3    to the FTC (“FTC Documents”);

4           WHEREAS, on June 26, 2020, Altria submitted a letter to the Court accompanied by the

5    Declaration of Kimberly D. Harlowe providing details regarding Altria’s production of the FTC

6    Documents (ECF Nos. 62, 62-1);

7           WHEREAS, those materials described three categories of documents encompassed by the FTC

8    Documents, represented to be: (1) approximately 520,000 documents that include search terms that

9    expressly relate to e-vapor issues and that are unlikely to include privileged material inadvertently
10   produced to the FTC (“Category 1 documents”); (2) approximately 210,000 documents falling within

11   those search terms that may include inadvertently produced privileged materials and are subject to an

12   ongoing review in connection with the FTC proceedings (“Category 2 documents”); and (3)

13   approximately 350,000 documents that do not include e-vapor–specific search terms that were

14   requested when the FTC was investigating traditional combustible cigarettes as well as e-vapor

15   products (“Category 3 documents”);

16          WHEREAS, the parties have agreed separately to file a joint stipulation and proposed order

17   requesting entry of the (1) Protective Order (ECF No. 308), (2) Case Management Order No. 4: Rule

18   502(D) and Privileged Materials Order (ECF No. 322), and (3) Order re: Discovery of Electronically

19   Stored Information (ECF No. 323) previously issued and adopted in In re: Juul Labs Inc., Marketing,

20   Sales Practices, and Products Liability Litigation, No. 19-md-2913 (“the MDL Orders”) in the above-
21   captioned cases and in any and all actions subsequently deemed related to Reece v. Altria Group, et

22   al., Case No. 3:20-cv-02345 (collectively, the “Antitrust Actions”);

23          WHEREAS, the parties met and conferred and have agreed to adopt the following process for

24   producing certain of the FTC Documents;

25          NOW THEREFORE, the parties to this stipulation, through their undersigned counsel, hereby

26   stipulate, agree, and respectfully request that the Court order that:
27          1. Contingent upon the Court’s entry of the MDL Orders, Altria shall produce all Category 1

28              documents, which will be designated “highly confidential”;

30
                                                          3
                   JOINT STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF DOCUMENTS
31
                             PREVIOUSLY PRODUCED TO THE FTC, CASE NO. 20-02345-WHO
          Case 3:20-cv-04238-WHO Document 13 Filed 08/12/20 Page 4 of 15



1          2. Contingent upon the Court’s entry of the MDL Orders, following the completion of the

2              privilege re-review, which was estimated in the Harlowe Affidavit to require 60 days, Altria

3              shall produce non-privileged Category 2 documents, which will be designated “highly

4              confidential”;

5          3. Contingent upon the Court’s entry of the MDL Orders, Altria shall produce any and only

6              those privilege logs that have been or will be provided to the FTC and in the same form

7              provided to the FTC;

8          4. Without prejudice to Antitrust Plaintiffs’ right to request any document within Category 3

9              in the normal course of discovery and Altria’s right to object to any such request, Altria
10             shall not be required to produce Category 3 documents at this time; and

11         5. Nothing in this order shall affect Antitrust Plaintiffs’ right to challenge Altria’s privilege

12             determinations, including as to documents clawed back under a claim of inadvertent

13             production.

14

15   PURSUANT TO STIPULATION, IT IS SO ORDERED:

16         The following is hereby ordered:

17         1. Contingent upon the Court’s entry of the MDL Orders, within 30 days of entry of this order,

18             Altria shall produce all Category 1 documents, which will be designated “highly

19             confidential”;

20         2. Contingent upon the Court’s entry of the MDL Orders, following the completion of the
21             privilege re-review, which was estimated in the Harlowe Affidavit to require 60 days, Altria

22             shall produce non-privileged Category 2 documents, which will be designated “highly

23             confidential”;

24         3. Contingent upon the Court’s entry of the MDL Orders, Altria shall produce any and only

25             those privilege logs that have been or will be provided to the FTC and in the same form

26             provided to the FTC;
27

28

30
                                                         4
                 JOINT STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF DOCUMENTS
31
                           PREVIOUSLY PRODUCED TO THE FTC, CASE NO. 20-02345-WHO
          Case 3:20-cv-04238-WHO Document 13 Filed 08/12/20 Page 5 of 15



1          4. Without prejudice to Antitrust Plaintiffs’ right to request any document within Category 3

2              in the normal course of discovery and Altria’s right to object to any such request, Altria

3              shall not be required to produce Category 3 documents at this time; and

4          5. Nothing in this order shall affect Antitrust Plaintiffs’ right to challenge Altria’s privilege

5              determinations, including as to documents clawed back under a claim of inadvertent

6              production.

7

8

9    DATED: August 12, 2020
10

11                                                     _____________________________________
12                                                     HONORABLE WILLIAM H. ORRICK
                                                       UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

30
                                                         5
                 JOINT STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF DOCUMENTS
31
                           PREVIOUSLY PRODUCED TO THE FTC, CASE NO. 20-02345-WHO
            Case 3:20-cv-04238-WHO Document 13 Filed 08/12/20 Page 6 of 15



1    DATED: August 11, 2020                        Respectfully submitted,

2    WILKINSON WALSH LLP                           JOSEPH SAVERI LAW FIRM, INC.

3     By:    /s/ Beth A. Wilkinson                 By:       /s/ Joseph R. Saveri
4            Beth A. Wilkinson (pro hac vice)                Joseph R. Saveri (SBN 130064)

5     James M. Rosenthal (pro hac vice)            Steven N. Williams (SBN 175489)
      Rakesh N. Kilaru (pro hac vice)              Christopher K. Young (SBN 318371)
6
      2001 M Street, N.W., 10th Floor              Kyle P. Quackenbush (SBN 322401)
7     Washington, D.C. 20036                       Anupama K. Reddy (SBN 324873)
      Telephone: (202) 847-4000                    Katharine L. Malone (SBN 290884)
8     Facsimile: (202) 847-4005                    601 California Street, Suite 1000
      Email: bwilkinson@wilkinsonwalsh.com         San Francisco, California 94108
9
             jrosenthal@wilkinsonwalsh.com         Telephone: (415) 500-6800
10           rkilaru@wilkinsonwalsh.com            Facsimile: (415) 395-9940
                                                   Email: jsaveri@saverilawfirm.com
11    Rahul R.A. Hari (SBN 313528)                         swilliams@saverilawfirm.com
12    11601 Wilshire Boulevard, Suite 600                  cyoung@saverilawfirm.com
      Los Angeles, CA 90025                                kquackenbush@saverilawfirm.com
13    Telephone: (424) 291-9655                            areddy@saverilawfirm.com
      Facsimile: (202) 847-4005                            kmalone@saverilawfirm.com
14    Email: rhari@wilkinsonwalsh.com
15                                                 Counsel for Individual and Representative Plaintiffs
      Counsel for Defendants Altria Group, Inc.    Anthony Martinez, Benjamin Deadwyler, Mallory
16    and Altria Enterprises LLC                   Flannery, Denise Redfield et. al., and Noor Baig, Inc.
17

18

19

20
21

22

23

24

25

26
27

28

30
                                                         6
                   JOINT STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF DOCUMENTS
31
                             PREVIOUSLY PRODUCED TO THE FTC, CASE NO. 20-02345-WHO
     Case 3:20-cv-04238-WHO Document 13 Filed 08/12/20 Page 7 of 15



1                                         WESTERMAN LAW CORP.

2                                         By:       /s/ Jeff S. Westerman
3                                                   Jeff S. Westerman (SBN 94559)

4                                         16133 Ventura Blvd., Suite 685
                                          Encino, CA 91436
5
                                          Telephone: (310) 698-7450
6                                         Email: jwesterman@jswlegal.com

7                                         Michael M. Buchman
                                          Michelle C. Clerkin (pro hac vice pending)
8
                                          Jacob Onile-Ere (pro hac vice pending)
9                                         MOTLEY RICE LLC
                                          777 Third Avenue, 27th Floor
10                                        New York, NY 10017
11                                        Telephone: (212) 577-0040
                                          Email: mbuchman@motleyricce.com
12                                               mclerkin@motleyrice.com
                                                 jonileere@motleyrice.com
13

14                                        Counsel for Plaintiff Douglas J. Reece

15                                        RADICE LAW FIRM, P.C.
16
                                          By:       /s/ John D. Radice
17                                                  John D. Radice (pro hac vice forthcoming)

18                                        A. Luke Smith (pro hac vice forthcoming)
                                          Clark Craddock (admission pending)
19
                                          475 Wall Street
20                                        Princeton, NJ 08540
                                          Telephone: (646) 245-8502
21                                        Facsimile: (609) 385-0745
22
                                          Counsel for Individual and Representative Plaintiff
23                                        Benjamin Deadwyler

24

25

26
27

28

30
                                                7
          JOINT STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF DOCUMENTS
31
                    PREVIOUSLY PRODUCED TO THE FTC, CASE NO. 20-02345-WHO
     Case 3:20-cv-04238-WHO Document 13 Filed 08/12/20 Page 8 of 15



1                                         BERNSTEIN LIEBHARD LLP

2                                         By:       /s/ Stephanie M. Beige
3                                                   Stephanie M. Beige (pro hac vice forthcoming)

4                                         Stanley D. Bernstein (pro hac vice forthcoming)
                                          Matthew E. Guarnero (pro hac vice forthcoming)
5
                                          10 East 40th Street
6                                         New York, NY 10016
                                          Telephone: (212) 779-1414
7                                         Facsimile: (212) 779-3218
                                          Email: bernstein@bernlieb.com
8
                                                 beige@bernlieb.com
9                                                mguarnero@bernlieb.com

10                                        Terry Gross
11                                        Adam C. Belsky
                                          Mary B. Parker
12                                        GROSS & BELSKY P.C.
                                          201 Spear Street, Suite 1100,
13                                        San Francisco, California 94105
14                                        Telephone: (415) 544-0200
                                          Email: terry@grossbelsky.com
15                                               adam@grossbelsky.com
                                                 mary@grossbelsky.com
16

17                                        Counsel for Plaintiff Aaron Licari

18

19

20
21

22

23

24

25

26
27

28

30
                                                8
          JOINT STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF DOCUMENTS
31
                    PREVIOUSLY PRODUCED TO THE FTC, CASE NO. 20-02345-WHO
     Case 3:20-cv-04238-WHO Document 13 Filed 08/12/20 Page 9 of 15



1                                         LOCKRIDGE GRINDAL NAUEN P.L.L.P.

2                                         By:       /s/ W. Joseph Bruckner
3                                                   W. Joseph Bruckner (MN #147758)
                                                    (admitted pro hac vice)
4
                                          Heidi M. Silton (MN #025759)
5
                                          (admitted pro hac vice)
6                                         Craig S. Davis (MN #0148192)
                                          (admitted pro hac vice)
7                                         100 Washington Avenue South, Suite 2200
                                          Minneapolis, MN 55401
8
                                          Telephone: (612) 339-6900
9                                         Facsimile: (612) 339-0981
                                          Email: wjbruckner@locklaw.com
10                                                hmsilton@locklaw.com
11                                                csdavis@locklaw.com

12                                        Counsel for Plaintiff Mallory Flannery

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

30
                                                9
          JOINT STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF DOCUMENTS
31
                    PREVIOUSLY PRODUCED TO THE FTC, CASE NO. 20-02345-WHO
     Case 3:20-cv-04238-WHO Document 13 Filed 08/12/20 Page 10 of 15



1                                         GUSTAFSON GLUEK PLLC

2                                         By:    /s/ Dennis Stewart
3                                                Dennis Stewart (SBN #99152)

4                                         600 B Street
                                          17th Floor
5
                                          San Diego, CA 92101
6                                         Telephone: (619) 595-3299
                                          Email: dstewart@gustafsongluek.com
7
                                          Daniel E. Gustafson (pro hac vice forthcoming)
8
                                          Daniel C. Hedlund (pro hac vice forthcoming)
9                                         Amanda M. Williams (pro hac vice forthcoming)
                                          Daniel J. Nordin (pro hac vice forthcoming)
10                                        Ling S. Wang (pro hac vice forthcoming)
11                                        Mary M. Nikolai (pro hac vice forthcoming)
                                          Canadian Pacific Plaza
12                                        120 South Sixth Street, Suite 2600
                                          Minneapolis, MN 55402
13                                        Telephone: (612) 333-8844
14                                        Email: dgustafson@gustafsongluek.com
                                                  dhedlund@gustafsongluek.com
15                                                awilliams@gustafsongluek.com
                                                  dnordin@gustafsongluek.com
16
                                                  lwang@gustafsongluek.com
17                                                mnikolai@gustafsongluek.com

18                                        CATES MAHONEY, LLC
19
                                          David Cates (pro hac vice forthcoming)
20                                        216 West Pointe Drive, Suite A
                                          Swansea, IL 62226
21                                        Telephone: (618) 277-3644
                                          Facsimile: (618) 277-7882
22
                                          Email: dcates@cateslaw.com
23
                                          Counsel for Individual and Representative Plaintiff
24                                        Brent Jackson
25

26
27

28

30
                                            10
          JOINT STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF DOCUMENTS
31
                    PREVIOUSLY PRODUCED TO THE FTC, CASE NO. 20-02345-WHO
     Case 3:20-cv-04238-WHO Document 13 Filed 08/12/20 Page 11 of 15



1                                         WOLF HALDENSTEIN ADLER
                                          FREEMAN & HERZ LLP
2

3                                         By:    /s/ Thomas H. Burt
                                                 Thomas H. Burt
4
                                          270 Madison Avenue
5
                                          New York, NY 10016
6                                         Telephone: (212) 545-4600
                                          Facsimile: (212) 686-0114
7                                         Email: burt@whafh.com
8
                                          Betsy C. Manifold
9                                         Rachele R. Byrd
                                          Marisa C. Livesay
10                                        Brittany N. Dejong
11                                        WOLF HALDENSTEIN ADLER
                                          FREEMAN & HERZ LLP
12                                        750 B Street, Suite 1820
                                          San Diego, CA 92101
13                                        Telephone: 619/239-4599
14                                        Facsimile: 619/234-4599
                                          Email: manifold@whafh.com
15                                                byrd@whafh.com
                                                  livesay@whafh.com
16
                                                  dejong@whafh.com
17
                                          Carl V. Malmstrom
18                                        WOLF HALDENSTEIN ADLER
                                          FREEMAN & HERZ LLC
19
                                          111 W. Jackson Blvd., Suite 1700
20                                        Chicago, IL 60604
                                          Telephone (312) 984-0000
21                                        Facsimile: (212) 686-0114
                                          Email: malmstrom@whafh.com
22

23                                        Counsel for Plaintiffs Daraka Larimore, Adam
                                          Matschullat and Keith May
24

25

26
27

28

30
                                            11
          JOINT STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF DOCUMENTS
31
                    PREVIOUSLY PRODUCED TO THE FTC, CASE NO. 20-02345-WHO
     Case 3:20-cv-04238-WHO Document 13 Filed 08/12/20 Page 12 of 15



1                                         ZWERLING, SCHACHTER & ZWERLING, LLP

2                                         By:    /s/ Fred T. Isquith, Jr.
3                                                Fred T. Isquith, Jr.

4                                         Fred T. Isquith, Sr.
                                          41 Madison Avenue
5
                                          New York, NY 10010
6                                         Telephone: (212) 223-3900
                                          Facsimile: (212) 371-5969
7                                         Email: ftisquith@zsz.com
                                                  fisquith@zsz.com
8

9                                         Dan Drachler
                                          ZWERLING, SCHACHTER & ZWERLING, LLP
10                                        1904 Third Avenue
11                                        Suite 1030
                                          Seattle, WA 98101-1170
12                                        Telephone: (206) 223-2053
                                          Facsimile: (206) 343-9636
13                                        Email: ddrachler@zsz.com
14
                                          Counsel for Plaintiffs Kerry Walsh and Allison
15                                        Harrod
16

17

18

19

20
21

22

23

24

25

26
27

28

30
                                            12
          JOINT STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF DOCUMENTS
31
                    PREVIOUSLY PRODUCED TO THE FTC, CASE NO. 20-02345-WHO
     Case 3:20-cv-04238-WHO Document 13 Filed 08/12/20 Page 13 of 15



1                                         EDELSON LECHTZIN LLP

2                                         By:    /s/ Marc H. Edelson
3                                                Marc H. Edelson (pro hac vice forthcoming)

4                                         3 Terry Drive, Suite 205
                                          Newtown, PA 18940
5
                                          Telephone: (215) 867-2399
6                                         Facsimile: (267) 685-0676
                                          Email: medelson@edelson-law.com
7
                                          Counsel for Individual and Representative Plaintiffs
8
                                          Denise Redfield et. al., and Noor Baig, Inc.
9
                                          GRABAR LAW OFFICES
10

11                                        By:    /s/ Joshua Grabar
                                                 Joshua Grabar (pro hac vice forthcoming)
12
                                          1735 Market St., Suite 3750
13                                        Philadelphia, PA 19103
14                                        Telephone: (267) 507-6085
                                          Facsimile: (267) 507-6048
15                                        Email: jgrabar@grabarlaw.com
16
                                          Counsel for Individual and Representative Plaintiffs
17                                        Denise Redfield et. al., and Noor Baig, Inc.

18                                        CERA LLP
19
                                          By:    /s/ Solomon B. Cera
20                                               Solomon B. Cera (SBN 099467)

21                                        Pamela A. Markert (SBN 203780)
                                          595 Market Street, Suite 1350
22
                                          San Francisco, CA 94105
23                                        Telephone: (415) 777-2230
                                          Facsimile: (415) 777-5189
24                                        Email: scera@cerallp.com
25                                                pmarkert@cerallp.com

26                                        Counsel for Plaintiffs Somerset Party Store, Inc., et
                                          al., and B&C Retail, Inc.
27

28

30
                                            13
          JOINT STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF DOCUMENTS
31
                    PREVIOUSLY PRODUCED TO THE FTC, CASE NO. 20-02345-WHO
     Case 3:20-cv-04238-WHO Document 13 Filed 08/12/20 Page 14 of 15



1                                         KAPLAN FOX & KILSHEIMER LLP

2                                         By:     /s/ Laurence D. King
3                                                 Laurence D. King

4                                         Laurence D. King (SBN 206423)
                                          Mario M. Choi (SBN 243409)
5
                                          1999 Harrison Street, Suite 1560
6                                         Oakland, CA 94612
                                          Telephone: (415) 772-4700
7                                         Facsimile: (415) 772-4709
                                          Email: lking@kaplanfox.com
8
                                                 mchoi@kaplanfox.com
9
                                          Robert N. Kaplan (to be admitted pro hac vice)
10                                        Gregory K. Arenson (to be admitted pro hac vice)
11                                        Hae Sung Nam (to be admitted pro hac vice)
                                          Jason A. Uris (to be admitted pro hac vice)
12                                        KAPLAN FOX & KILSHEIMER LLP
                                          850 Third Avenue, 14th Floor
13                                        New York, New York 10022
14                                        Telephone: (212) 687-1980
                                          Facsimile: (212) 687-7714
15                                        Email: rkaplan@kaplanfox.com
                                                 garenson@kaplanfox.com
16
                                                 hnam@kaplanfox.com
17                                               juris@kaplanfox.com

18                                        Justin B. Farar (SBN 211556)
                                          KAPLAN FOX & KILSHEIMER LLP
19
                                          12400 Wilshire Blvd, Suite 460
20                                        Los Angeles, CA 90025
                                          Telephone: (310) 614-7260
21                                        Facsimile: (310) 575-8697
                                          Email: jfarar@kaplanfox.com
22

23                                        Counsel for Plaintiffs Sofijon, Inc., Rose And Fifth,
                                          Inc., Napht, Inc., and the Indirect Reseller Class
24

25

26
27

28

30
                                            14
          JOINT STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF DOCUMENTS
31
                    PREVIOUSLY PRODUCED TO THE FTC, CASE NO. 20-02345-WHO
           Case 3:20-cv-04238-WHO Document 13 Filed 08/12/20 Page 15 of 15



1                                                      YADEGAR, MINOOFAR & SOLEYMANI LLP
2                                                      By:       /s/ Pedram Minoofar
3                                                                Pedram Minoofar (SBN #198599)

4                                                      Pedram Minoofar (SBN #198599)
                                                       Navid Yadegar (SBN #205315)
5                                                      1875 Century Park East
                                                       Suite 1240
6
                                                       Los Angeles, California 90067
7                                                      Telephone: (310) 499-0140
                                                       Facsimile: (888) 534-0290
8                                                      Email: pedram@ymsllp.com
                                                               navid@ymsllp.com
9
10                                                     Counsel for Individual and Representative
                                                       Plaintiff Irwindale Fuel Station, Inc.
11

12
                                                E-Filing Attestation
13

14          I, Joseph R. Saveri, am the ECF User whose ID and password are being used to file this

15   document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the signatories

16   identified above have concurred in this filing.

17

18                                                            /s/ Joseph R. Saveri
                                                             Joseph R. Saveri
19

20
21

22

23

24

25

26
27

28

30
                                                         15
                  JOINT STIPULATION AND [PROPOSED] ORDER REGARDING PRODUCTION OF DOCUMENTS
31
                            PREVIOUSLY PRODUCED TO THE FTC, CASE NO. 20-02345-WHO
